Case: 16-10608      Document: 00513938877         Page: 1    Date Filed: 04/04/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 16-10608                              FILED
                                  Summary Calendar                         April 4, 2017
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CASEY ROSE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 3:14-CR-367-26


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Casey Rose appeals his convictions for conspiracy to possess 500 grams
or more of methamphetamine with the intent to distribute, possession of
methamphetamine with the intent to distribute, and possession of a firearm
by a convicted felon, as well as his resulting life sentence. For the first time on
appeal, he argues that the district court violated his Sixth Amendment rights
when it denied his motion to substitute counsel and allowed him to proceed pro


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10608    Document: 00513938877      Page: 2   Date Filed: 04/04/2017


                                 No. 16-10608

se. He also asserts for the first time that the district court violated his due
process rights and denied him the right to present a defense when it denied his
pretrial motion for a continuance to conduct legal research. However, he has
abandoned this claim by failing to adequately brief it. See Yohey v. Collins,
985 F.2d 222, 224-25 (5th Cir. 1993; FED. R. APP. P. 28(a)(9); see also Beasley
v. McCotter, 798 F.2d 116, 118 (5th Cir. 1986). Alternatively, he affirmatively
waived the claim by withdrawing his request for a continuance at the pretrial
conference and specifically asking the court to proceed with trial as scheduled.
See United States v. Arviso-Mata, 442 F.3d 382, 384 (5th Cir. 2006).
      Rose’s claim that the district court violated his Sixth Amendment rights
by denying his request for the appointment of substitute counsel is without
merit. As the district court determined, Rose failed to establish grounds for
replacing his counsel, Scott Miller Anderson and substituting new counsel.
The court found Rose’s assertion that counsel had lied to him to be incredible,
and this court will not revisit that determination. See United States v. Hoskins,
910 F.2d 309, 311 (5th Cir. 1990). The record indicates that Rose’s request was
based on his disagreement with counsel’s strategy, which is insufficient to
warrant the substitution of new counsel. See United States v. Fields, 483 F.3d
313, 353 (5th Cir. 2007); cf. Morris v. Slappy, 461 U.S. 1, 14 (1983).
      The record further shows that Rose understood the risks of self-
representation and clearly, unequivocally, and repeatedly expressed his desire
to proceed pro se. See Faretta v. California, 422 U.S. 806, 815-21, 835 (1975).
Rose does not now argue that his invocation was unknowing, involuntary, or
equivocal, nor does he contend that the district court’s colloquy was
inadequate. Rather, he contends that the court ought not to have allowed him
to proceed pro se given his obvious lack of legal knowledge and training.
However, because Rose clearly and unequivocally invoked his constitutional



                                        2
    Case: 16-10608    Document: 00513938877     Page: 3   Date Filed: 04/04/2017


                                 No. 16-10608

right to self-representation after extensive questioning, the district court had
no choice but to allow him to proceed pro se as to do otherwise would have
violated his Sixth Amendment rights. See McKaskle v. Wiggins, 465 U.S. 168,
177 n.8 (1984); Faretta, 422 U.S. at 835-36; see also United States v. Sanders,
843 F.3d 1050, 1055 (5th Cir. 2016).
      The district court’s judgment is AFFIRMED.




                                       3